

116 HR 2116 : Global Fragility Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS1st SessionH. R. 2116IN THE SENATE OF THE UNITED STATESMay 21, 2019Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo enhance stabilization of conflict-affected areas and prevent violence and fragility globally,
 and for other purposes.1.Short titleThis Act may be cited as the Global Fragility Act.2.FindingsCongress finds the following:(1)According to the United Nations, an unprecedented 68.5 million people around the world, the highest level ever recorded, are currently forcibly displaced from their homes.(2)According to the World Bank, violence and violent conflict are now the leading causes of displacement and food insecurity worldwide, driving 80 percent of humanitarian needs, with the same conflicts accounting for the majority of forcibly displaced persons every year since 1991.(3)According to the Institute for Economics and Peace, violence containment costs the global economy $14.76 trillion a year, or 12.4 percent of the world’s GDP.(4)Violence and violent conflict underpin many of the United States Government’s key national security challenges. Notably, violent conflicts allow for environments in which terrorist organizations recruit and thrive, while the combination of violence, corruption, poverty, poor governance, and underdevelopment often enables transnational gangs and criminal networks to wreak havoc and commit atrocities worldwide.(5)According to research by the University of Maryland and University of Pittsburgh, exposure to violence increases support for violence and violent extremism. Research increasingly finds exposure to violence as a predictor of future participation in violence, including violent extremism.(6)United States foreign policy and assistance efforts in highly violent and fragile states remain governed by an outdated patchwork of authorities that prioritize responding to immediate needs rather than solving the problems that cause them.(7)Lessons learned over the past 20 years, documented by the 2013 Special Inspector General for Iraq Reconstruction Lessons Learned Study, the 2016 Fragility Study Group report, and the 2018 Special Inspector General for Afghanistan Lessons Learned Study on Stabilization, show that effective, sustained United States efforts to reduce violence and stabilize fragile and violence-affected states require clearly defined goals and strategies, adequate long-term funding, rigorous and iterative conflict analysis, coordination across the United States Government, including strong civil-military coordination, attention to the problem of corruption, and integration with and leadership from national and sub-national partners, including local civil society organizations, traditional justice systems, and local governance structures.(8)The Stabilization Assistance Review released in 2018 by the Departments of State and Defense and the United States Agency for International Development states, The United States has strong national security and economic interests in reducing levels of violence and promoting stability in areas affected by armed conflict.. The Review further states, Stabilization is an inherently political endeavor that requires aligning U.S. Government efforts—diplomatic engagement, foreign assistance, and defense—toward supporting locally legitimate authorities and systems to peaceably manage conflict and prevent violence..3.Statement of policyIt is the policy of the United States to—(1)ensure that all relevant Federal departments and agencies coordinate to achieve coherent, long-term goals for programs designed to stabilize conflict-affected areas and prevent violence and fragility globally, including when implementing the Global Fragility Initiative established pursuant to section 6;(2)seek to improve global, regional, and local coordination of relevant international and multilateral development and donor organizations regarding efforts to stabilize conflict-affected areas and prevent violence and fragility globally, and, where practicable and appropriate, align such efforts with multilateral goals and indicators;(3)expand and enhance the effectiveness of United States foreign assistance programs and activities to stabilize conflict-affected areas and prevent violence and fragility globally;(4)support the research and development of effective approaches to stabilize conflict-affected areas and prevent violence and fragility globally, and data collection efforts relevant to such approaches; and(5)improve the tools and authorities for assessment, monitoring, and evaluation needed to enable learning and adaptation by such relevant Federal departments and agencies working to stabilize conflict-affected areas and prevent violence and fragility globally.4.Authorization of appropriations(a)Stabilization and Prevention Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Stabilization and Prevention Fund (in this subsection referred to as the Fund), to be administered by the Department of State and the United States Agency for International Development (USAID), and consisting of amounts authorized to be appropriated pursuant to paragraph (2).(2)Authorization of appropriationsThere is authorized to be appropriated to the Fund $200,000,000 for each of the 5 fiscal years beginning with the first fiscal year that begins after the date of the enactment of this Act. Amounts authorized to be appropriated pursuant to this paragraph are authorized to remain available until expended.(3)Purposes of the Fund(A)In generalAmounts authorized to be appropriated to the Fund shall be used for economic and development assistance for any of the following:(i)To support stabilization of conflict-affected areas and prevent violence and fragility globally, including through the Global Fragility Initiative established pursuant to section 6.(ii)To provide assistance to areas liberated or at risk from, or under the control of, the Islamic State of Iraq and Syria, other terrorist organizations, or violent extremist organizations, including for stabilization assistance for vulnerable ethnic and religious minority communities affected by conflict.(B)AdditionAmounts authorized to be appropriated to the Fund are in addition to any amounts otherwise made available for the purposes described in subparagraph (A).(4)Congressional notificationNot later than 15 days before amounts from the Fund are obligated, the Secretary of State or Administrator of the United States Agency for International Development shall submit notification of such obligation to—(A)the Committee on Foreign Affairs of the House of Representatives;(B)the Committee on Appropriations of the House of Representatives;(C)the Committee on Foreign Relations of the Senate; and(D)the Committee on Appropriations of the Senate.(b)Complex Crises Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Complex Crises Fund (in this subsection referred to as the Fund), to be administered by USAID.(2)Authorization of appropriationsThere is authorized to be appropriated to the Fund $30,000,000 for each of the 5 fiscal years beginning with the first fiscal year that begins after the date of the enactment of this Act. Amounts authorized to be appropriated pursuant to this paragraph are authorized to remain available until expended.(3)Purposes of the Fund(A)In generalNotwithstanding any other provision of law, except section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d), amounts in the Fund may be used to carry out the provisions of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) to support programs and activities to prevent or respond to emerging or unforeseen foreign challenges and complex crises overseas, including through the Global Fragility Initiative established pursuant to section 6.(B)AdditionAmounts authorized to be appropriated to the Fund are in addition to any amounts otherwise made available for the purposes described in subparagraph (A).(4)Limitations(A)In generalAmounts in the Fund may not be expended for lethal assistance or to respond to natural disasters.(B)Administrative expensesNot more than 5 percent of amounts in the Fund may be used for administrative expenses.(5)Congressional notificationNot later than 5 days before amounts from the Fund are obligated, the Administrator of the United States Agency for International Development shall submit notification of such obligation to—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on Foreign Affairs of the House of Representatives; and(D)the Committee on Appropriations of the House of Representatives.(6)WaiverNotification in accordance with paragraph (5) may be waived if—(A)notification by the deadline specified in such paragraph would pose a substantial risk to human health or welfare; and(B)the congressional committees specified in such paragraph—(i)are notified not later than 3 days after an obligation of amounts from the Fund; and(ii)are provided with an explanation of the emergency circumstances that necessitated such waiver.(c)Other funding and cost matchingThe Global Fragility Initiative established pursuant to section 6—(1)may be supported by funds other than funds authorized to be appropriated pursuant to this section; and(2)shall seek to leverage funds from sources other than the United States Government in order to promote coordination and cost-matching to the maximum extent practicable.5.Sense of Congress regarding assistance for the Global Fragility InitiativeIt is the sense of Congress that the President, the Secretary of State, the Administrator of USAID, the Secretary of Defense, and the heads of other relevant Federal departments and agencies should work with the appropriate congressional committees to provide sufficient types and levels of funding to—(1)allow for more adaptive and responsive policy and program planning, implementation, and scaling under the Global Fragility Initiative established pursuant to section 6, including through more flexible funding mechanisms and exemptions from specific and minimum funding levels when such exemptions would make such programs better able to respond to local needs, the results of monitoring and evaluation, or changed circumstances in relevant countries;(2)better integrate the initiative and other conflict and violence reduction objectives and activities into other policy and program areas, where appropriate; and(3)support transparent and accountable multilateral funds, initiatives, and strategies to enhance and better coordinate both private and public efforts to stabilize conflict-affected areas and prevent violence and fragility globally.6.Global Fragility Initiative(a)In general(1)EstablishmentThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development (USAID), the Secretary of Defense, the Atrocities Prevention Board (or any successor entity), and the heads of other relevant Federal departments and agencies, shall, in accordance with subsection (b), establish an interagency initiative, to be referred to as the Global Fragility Initiative, to stabilize conflict-affected areas and prevent violence and fragility globally.(2)Stakeholder consultationThe Global Fragility Initiative required under this subsection shall be developed in consultation with representatives of local civil society and national and local governance entities, as well as relevant international development organizations with experience implementing programs in fragile and violence-affected communities, multilateral organizations and donors, and relevant private, academic, and philanthropic entities, as appropriate.(b)Establishment planNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of USAID, the Secretary of Defense, the Atrocities Prevention Board (or any successor entity), and the heads of other relevant Federal departments and agencies, shall submit to the appropriate congressional committees an interagency plan regarding the establishment of the Global Fragility Initiative pursuant to subsection (a) that includes the following:(1)Identification of the roles and responsibilities of each participating Federal department or agency, while ensuring that—(A)the Department of State is the overall lead department for establishing United States foreign policy and advancing diplomatic and political efforts;(B)USAID is the lead implementing agency for development, humanitarian, and related non-security program policy;(C)where appropriate, the Department of Defense may support the activities of the Department of State and USAID by providing requisite security and support to civilian efforts with the joint-formulation, coordination, and concurrence of the Secretary of State and Administrator of USAID; and(D)other Federal departments and agencies support the activities of the Department of State and USAID as appropriate, with the concurrence of the Secretary of State and Administrator of USAID.(2)Identification of which officials of the Department of State, USAID, and the Department of Defense, with a rank not lower than Assistant Secretary or Assistant Administrator, as the case may be, will be responsible for overseeing and leading the initiative.(3)Identification of the authorities, staffing, and other resource requirements needed to effectively implement the initiative.(4)Descriptions of the organizational steps the Secretary of State, the Administrator, the Secretary of Defense, and the head of each other relevant Federal department or agency will take to improve planning, coordination, implementation, assessment, monitoring, evaluation, adaptive management, and iterative learning with respect to the programs carried out under the initiative.(5)Descriptions of the steps the Secretary of State, the Administrator, the Secretary of Defense, and the head of each other relevant Federal department or agency will take to ensure appropriate host-country ownership and to improve coordination and collaboration under the initiative with international development organizations, international donors, multilateral organizations, and the private sector.(6)Descriptions of potential areas of improved public and private sector research and development, including with academic, philanthropic, and civil society organizations, on data collection efforts and more effective approaches to stabilize conflict-affected areas and prevent violence and fragility globally.(7)Descriptions of the processes for regularly evaluating and updating the initiative on an iterative basis, including regarding priority country and regional plans described in subsection (d).(8)A list of priority countries and regions selected pursuant to subsection (c), including descriptions of the rationale for such selections.(c)Selection of priority countries and regionsThe Secretary of State, in coordination with the Administrator of USAID and the Secretary of Defense, and in consultation with the appropriate congressional committees, shall select certain countries as priority countries and certain regions as priority regions for the Global Fragility Initiative—(1)on the basis of—(A)clearly defined indicators of the levels of violence or fragility in such country or region, such as the country or region’s—(i)ranking on recognized global fragility lists, such as the Organization for Economic Co-operation and Development States of Fragility report, the Fund for Peace Fragile States Index, the World Bank Harmonized List of Fragile Situations, the Institute for Economics and Peace Global Peace Index, and Holocaust Museum Early Warning Project Risk Assessment;(ii)ranking on select United States Government conflict and atrocity early warning watch lists; and(iii)levels of violence, such as violence committed by armed groups, violent extremist organizations, gender-based violence, and violence against children and youth; and(B)an assessment of—(i)the capacity and commitment of national and sub-national government entities and civil society partners in such country or region to work with Federal departments and agencies on the initiative, including by demonstrating the willingness and making demonstrable efforts to improve governance, enhance rule of law, and protect human rights; and(ii)the likelihood that selection as a priority country or priority region would allow the initiative to measurably stabilize conflict-affected areas or prevent violence and fragility in such country or region; and(2)in a manner that ensures that—(A)not fewer than three countries or regions are designated as Stabilization Countries or Stabilization Regions, as the case may be, in which current levels of violence are among the highest in the world;(B)not fewer than three countries or regions are designated as Prevention Countries or Prevention Regions, as the case may be, in which current levels of violence are lower than such levels in Stabilization Countries or Stabilization Regions but risk factors for violence or fragility are significant;(C)countries and regions selected are in the areas of responsibility of at least three geographic bureaus of the Department of State; and(D)regions, rather than individual countries, are selected where the threat or spillover of violence, conflict, or fragility threatens multiple countries within a single geographic region.(d)Country and regional plansNot later than 1 year after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of USAID, the Secretary of Defense, the Atrocities Prevention Board (or any successor entity), and the heads of other relevant Federal departments and agencies, shall submit to the appropriate congressional committees 10-year plans to align and integrate under the Global Fragility Initiative required under subsection (a) all relevant diplomatic, development, security assistance and cooperation, and other relevant activities of the United States Government with respect to each of the countries and regions selected pursuant to subsection (c). Each such country and regional plan shall include the following:(1)Specific multi-year interagency plans for coordination and implementation under each such plan.(2)An up-to-date baseline analysis for each such country or region, including an analysis of political dynamics, impacts of violence, and conditions that contribute to violence and fragility.(3)Prioritized descriptions of the goals and objectives for stabilizing conflict-affected areas and preventing violence and fragility in each such country or region.(4)Descriptions of how and when the relevant goals, objectives, plans, and benchmarks for each such country or region will be incorporated into relevant United States country plans and strategies, including Department of State Integrated Country Strategies, USAID Country Development Cooperation Strategies, and Department of Defense Campaign Plans, Operational Plans, and Regional Strategies, as well as any equivalent or successor plans or strategies.(5)Interagency plans to ensure that appropriate local actors, including government and civil society entities and organizations led by women, youth, or under-represented communities, have an appropriate ownership stake in developing, implementing, assessing, monitoring, evaluating, and updating relevant activities under each such plan.(6)Interagency plans to integrate existing and planned security assistance and cooperation programs in each such country or region with the initiative and to maximize positive outcomes and mitigate risks associated with such programs, including risks related to corruption, governance, and human rights.(7)Assessment, monitoring, and evaluation frameworks for diplomatic, development, and security activities, which shall be informed by consultations with the stakeholders specified in subsection (a)(2), with clear, date-certain metrics for each such country or region, as well as interagency plans for using such frameworks to adapt such activities on a regular and iterative basis.(8)Descriptions of available policy tools and how such tools will be used to stabilize conflict-affected areas or prevent violence and fragility in each such country or region.(9)A description of how planning and implementation for each such country or region will be coordinated to ensure such planning and implementation are conducted in partnership between the United States Government and—(A)governments of such countries;(B)international development organizations;(C)relevant international donors;(D)multilateral organizations; and(E)the private sector.(10)A regional component outlining plans to address relevant transnational issues in cases in which an individual country is selected and such country is affected by or at risk of regional fragility or violence.(11)A component outlining plans to address national-level factors at the individual country level in cases in which a region is selected and such region is affected by or at risk of fragility or violence as a result of such national-level factors.(e)ImplementationThe Secretary of State, in coordination with the Administrator of USAID, the Secretary of Defense, and the heads of other relevant Federal departments and agencies, and in consultation with the Atrocities Prevention Board (or any successor entity), relevant United States ambassadors, USAID mission directors, geographic combatant commanders, and other relevant individuals with responsibility over activities in each priority country or region selected pursuant to subsection (c), shall ensure that—(1)the Global Fragility Initiative required under subsection (a), including each of the country and regional plans under subsection (d), is implemented, updated, and coordinated on a regular and iterative basis; and(2)such initiative is used to guide United States Government policy at a senior level and incorporated into relevant strategies and plans across the United States Government such that the activities of all Federal departments and agencies are consistent with such initiative.7.Biennial reports and congressional consultation(a)Biennial reportsNot later than 2 years after the date of the enactment of this Act and every 2 years thereafter until the date that is 10 years after such date of enactment, the Secretary of State, in coordination with the Administrator of USAID, the Secretary of Defense, the Atrocities Prevention Board (or any successor entity), and the heads of other relevant Federal departments and agencies, shall submit to the appropriate congressional committees an unclassified report, which may include a classified annex, on progress made and lessons learned with respect to the Global Fragility Initiative established pursuant to section 6, including each country and regional plan required as part of such initiative, including the following:(1)Descriptions of steps taken to incorporate the initiative and such country and regional plans into relevant strategies and plans that affect such countries and regions.(2)Accountings of all funding received and obligated to implement each such country and regional plan during the previous 2 years, as well as funding requested, planned, and projected for the following 2 years.(3)Descriptions of progress made towards the goals and objectives established for each such country and region, including progress made towards achieving specific targets, metrics, and indicators.(4)Descriptions of updates made during the previous 2 years to the goals, objectives, plans of action, and other elements described in each such country and regional plan, as well as any changes made to programs based on the results of assessment, monitoring, and evaluation.(b)Congressional consultationThe Secretary of State, the Administrator of USAID, and the Secretary of Defense shall provide to any appropriate congressional committee upon the request of any such committee regular briefings on the implementation of this Act.8.GAO review(a)In generalNot later than 2 years after the date of the enactment of this Act and every 2 years thereafter until the date that is 10 years after such date of enactment, the Comptroller General of the United States shall consult with the Chairman and Ranking Member of the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regarding opportunities for independent review of the activities under the Global Fragility Initiative established pursuant to section 6, including opportunities to—(1)assess the extent to which United States Government activities in each country and region selected as part of the initiative are being implemented in accordance with the initiative and the relevant country or regional plan under the initiative;(2)assess the processes and procedures for coordinating among and within each relevant Federal department or agency when implementing the initiative and each such country and regional plan;(3)assess the monitoring and evaluation efforts under the initiative and each such country and regional plan, including assessments of the progress made and lessons learned with respect to each such plan, as well as any changes made to activities based on the results of such monitoring and evaluation;(4)recommend changes necessary to better implement United States Government activities in accordance with the initiative, as well as recommendations for any changes to the initiative; and(5)assess such other matters as the Comptroller General determines appropriate.(b)Availability of informationThe heads of all relevant Federal departments and agencies shall ensure that all relevant data, documents, and other information is made available to the Comptroller General of the United States for purposes of conducting independent reviews pursuant to this section.9.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committees on Foreign Relations, Armed Services, and Appropriations of the Senate; and(B)the Committees on Foreign Affairs, Armed Services, and Appropriations of the House of Representatives.(2)Relevant Federal department or agencyThe term relevant Federal department or agency means the Department of the Treasury and any other Federal department or agency the President determines is relevant to carry out the purposes of this Act.Passed the House of Representatives May 20, 2019.Cheryl L. Johnson,Clerk